Citation Nr: 0114735	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine, currently 
rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the 
veteran's claims for an evaluation in excess of 40 percent 
for low back disability and for a total rating.  This case 
was transferred to the Board in March 2001.

It was contended on behalf of the veteran in March 2001 that 
the veteran has depression that might be secondary to his 
service-connected low back disability.  The Board notes that 
entitlement to service connection for major depressive 
disorder was denied by rating decision in September 1999, and 
the veteran was notified of that action later in September 
1999.  To the Board's knowledge, a timely appeal as to the 
issue of entitlement to service connection for depression 
secondary to the service-connected low back disability has 
not been perfected.  Accordingly, the Board is without 
jurisdiction to address that issue and it will be discussed 
no further herein.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
persistent neurological symptomatology including muscle 
spasms, radiculopathy in the L5 nerve root distribution, 
decreased sensation in the left lower extremity, and daily 
pain.

2.  The veteran has a demonstrable deformity of the vertebral 
body at L4.   

3.  The veteran has completed high school.  He last worked as 
a station agent for an airline; he has not worked since 1986 
or 1987.

4.  The veteran's service-connected low back disability does 
not render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the service-
connected low back disability have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5293 (2000).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability evaluation for 
his service-connected low back disability, which is currently 
evaluated as 40 percent disabling.  The veteran is also 
seeking a total rating based on individual unemployability 
due to service-connected disability.  His only service-
connected disability is his low back disorder.

In the interest of clarity, after addressing some preliminary 
matters, the Board will first set forth a common factual 
background.  The Board will then separately address each 
claim.

Initial matters - duty to assist/standard of proof

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claims.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make informed 
decisions.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records and 
various VA and private examination reports, including in 1999 
and 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits for each issue.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(2000).

The veteran's service medical records reveal that he 
hospitalized for low back pain in July 1984.  As noted in the 
Introduction above, he left service in August 1984.

The veteran complained on VA examination in October 1984 of 
pain on the right side of his body.  Examination revealed 
very slight tenderness at the upper portion of the right 
sacroiliac joint.  X-rays of the lumbosacral spine showed a 
triangular density about 1 cm in size in the anterior 
superior margin of L4, which was thought to be developmental 
and due to lack of fusion of the ossification center of this 
body, and mild narrowing of the 3rd lumbar interspace.  
Psychophysiological musculoskeletal reaction was diagnosed.

Medical records from Anderson Creek Medical Center dated from 
December 1984 to January 1985 reveal that the veteran 
reported injuring his low back in July 1984 while moving some 
heavy luggage.  The assessment was resolving back strain.
VA outpatient records dated in September 1986 and June 1988 
reveal continued complaints of low back pain; it was noted in 
September 1986 that there was no evidence for radiculopathy.

According to a February 1987 statement from H.S.R., D.O., the 
veteran had been treated since the fall of 1986 for low back 
syndrome.  There was clinical and CAT scan evidence of a 
protruding lumbar disc with accompanying radiculopathy.  The 
veteran's condition markedly improved with conservative 
treatment.

A May 1990 medical report from D.L.N., M.D., revealed 
diagnoses of traumatic fibromyalgia of the dorsolumbar spine 
musculature in a structurally weak back; precipitation and/or 
aggravation of degenerative disc disease, L4-5 and L5-S1; and 
L4 sciatic radiculopathy on the left.  According to an August 
1991 statement from Dr. D.L.N., the veteran had sciatica in 
his back and down his lower leg.

VA X-rays of the veteran's back in December 1991 revealed 
narrowing of the interspace of L5-S1, possibly due to 
degenerative disc disease, and a bony fragment at the 
anterior superior margin of L4, possibly representing an old 
fracture.

According to a June 1992 medical report from S.W., M.D., the 
veteran had chronic low back pain and should not do work that 
required heavy lifting; it was noted that he could do work 
that allowed him intermittent intervals to sit and that did 
not involve lifting more than 20 pounds.

On VA orthopedic examination in October 1994, the examiner 
diagnosed degenerative disc disease at L5, chronic, without 
evidence of neurologic dysfunction.  The diagnosis on VA 
neurological examination in October 1994 was low back pain 
with history of radiculopathy; no neurologic disability.  
According to a November 1994 VA EMG report, there was a 
normal conduction study of the left lower extremity and a 
normal EMG of both lower extremities and the lumbosacral 
paraspinal muscles.

A November 1995 Board decision granted entitlement to service 
connection for low back disability.  A January 1996 rating 
decision assigned a 10 percent evaluation for service-
connected low back disability, effective June 3, 1988.

VA outpatient records from June to November 1997 reveal 
continued low back problems.  The assessment in November 1997 
was sciatica on the left.

The veteran complained on VA examination in November 1997 of 
constant low back pain, aggravated by bending, with some 
soreness in the left leg up to the calf.  He said that he 
used a back brace and a cane to walk at times.  He said that 
he had not worked since 1986 due to back problems.  On 
physical examination, the veteran had an antalgic gait.  
There was no fixed deformity of the lumbosacral spine.  
Muscle tone was good without any spasm or atrophy, and the 
veteran did not complain of any pain on coughing.  Range of 
motion revealed forward flexion resisting to 35 degrees with 
pain, backward extension of 10 degrees with voluntary 
resistance, right and left lateral flexion of 10 degrees, and 
bilateral rotation of 0 degrees.  There was no neurological 
deficit of the lower extremities.  Reflexes were normal.  
Straight leg raising was 75 degrees on the right and 60 
degrees on the left with complaints of back pain; Lasegue's 
test was negative.  X-rays of the lumbosacral spine were 
noted to show degenerative disc disease at L5-S1 with some 
irregularity of the superior anterior aspect at L4, thought 
to most likely be an old healed chip fracture.  The diagnosis 
was degenerative disc disease at L5-S1 with possible old chip 
fracture of the 4th vertebral body; no evidence of disc 
herniation.

A March 1998 rating decision increased the 10 percent 
evaluation for service-connected low back disability to 40 
percent effective September 30, 1997.

The veteran filed claims for an increased evaluation for his 
service-connected low back disability and for a total rating 
in September 1999.   

The veteran complained on VA orthopedic examination in 
December 1999 of frequent low back pain, approximately every 
two weeks or so, which lasted for 2-3 days at a time.  No 
specific activity triggered it but bending or lifting 
appeared to increase the pain.  He also noted numbness of the 
back and left leg.  On physical examination, the examiner 
noted that the veteran had a cane that he sometimes used 
during the examination to walk.  There was normal alignment 
of the lumbosacral spine without scoliosis or kyphosis.  
Muscle tone was good without any spasm.  The veteran 
complained of mid-lumbar pain.  Motion of the lumbosacral 
spine included 20 degrees of extension and 60 degrees of 
flexion, both done with complaints of pain.  There was right 
and left lateral flexion, as well as bilateral rotation, of 
25 degrees.  Both lower extremities were noted to be negative 
for any neurological deficiency.  Reflexes were described as 
rather sluggish on both sides.  Muscle tone was good and 
sensation was normal.  Straight leg raising was to 75 degrees 
on either side, with complaints of back pain.  

VA X-rays of the lumbosacral spine in December 1999 were 
noted to show mild degenerative disc disease in the lower 
lumbar area and limbus vertebra at L4.  It was noted that EMG 
and NCV studies revealed normal motor and sensory conduction 
studies of the left lower extremity and normal EMG of both 
lower extremities and the lumbosacral paraspinal muscles.  
The diagnoses were chronic low back pain with mild 
degenerative disc disease; and limbus vertebra.  It was the 
examiner's opinion, based on the examination findings, that 
the veteran was employable.

According to a December 1999 statement from Dr. D.L.N., the 
results of a recent MRI showed degenerative disc disease and 
a herniated disc at L4-5, as well as wear-and-tear changes 
throughout the spine, providing an anatomical basis for the 
veteran's back pain.  It was noted that the veteran used a 
cane for ambulation.  On physical examination, there was 
bilateral leg weakness, especially when walking on his toes 
on the left and on his heels bilaterally.  He was only able 
to squat half the normal distance.  There was atrophy of the 
left leg at the calf, with the left leg 15-1/2 inches in 
diameter and the right calf 16 inches.  Reflexes were brought 
out by reinforcement at the knees and ankles.  There was a 
loss of sensation along the outside of the left leg, which 
was noted to be the L5-S1 region anatomically.  Straight leg 
raising reproduced pain in the back going into the left leg.  
According to Dr. D.L.N., the veteran's low back condition had 
worsened seen he was examined in 1990, with MRI evidence of 
L5 sciatic radiculopathy, which included weakness and 
numbness along the anatomical course.

A March 2000 rating decision denied an evaluation in excess 
of 40 percent for service-connected low back disability and 
denied a total rating.

According to a July 2000 report from Dr. D.L.N., examination 
findings consisted of atrophy of the calf, with weakness and 
cane usage; sensory loss at L5 (dysesthesia of the left 
calf); spasm of the paraspinal muscles; positive straight leg 
raising on the left; and reduced range of motion, with 
flexion of 45 degrees (out of 90) and extension of 10 degrees 
(out of 30).  It was the doctor's opinion that the current 
findings were consistent with persistent and reoccurring 
symptoms of sciatic "neuropathy"; that the December 1999 
MRI showed a significant anatomical basis with disc 
herniation "with thecal sac displacement of L5 root sleeve 
as well as exciting L4 root sleeve"; and that all of the 
findings were consistent with reoccurring relapses lasting 1-
3 days at least once a month, requiring bed rest.

The veteran testified at a personal hearing at the RO in 
August 2000 that he had painful back spasms, which made it 
difficult for him to go to the bathroom; that he used a cane 
to walk; that he had numbness and tingling in his legs; that 
his back went out on him at least a month for from 1-3 days 
at a time; that he took medication for pain; and that he has 
a relapse at least once a month.  He also testified that he 
last worked as a station agent for an airline in 1987.  The 
veteran's father also testified at the hearing in support of 
the veteran's claim.

1.  Entitlement to an increased disability rating for the 
veteran's service-connected low back disability.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

The veteran is currently in receipt of a 40 percent 
evaluation for low back disability, which is currently 
evaluated under Diagnostic Codes 5292-5293.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 
zero percent evaluation is warranted for a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms. A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40percent evaluation is provided 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation under this diagnostic code and requires evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

The veteran is also rated by the RO under Diagnostic Code 
5292.  Under this code, compensable ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast). A 
100 percent evaluation is assigned for residuals of a 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces. In other cases, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. 4.71a, Diagnostic Code 5285.

Analysis

Schedular rating 

In this case, the Board has considered which rating code is 
"more appropriate".  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  It 
appears from the medical evidence of record, which has been 
reported in detail above, that the veteran's current 
diagnosis of disk herniation with radicular pain is 
consistent with rating under Diagnostic Code 5293, 
intervertebral disk syndrome.  

Moreover, other potentially applicable Diagnostic Codes, 
including 5292 and 5295, do not provide a schedular basis for 
an evaluation in excess of 40 percent.  Accordingly, 
Diagnostic Code 5293 is the most appropriate Diagnostic Code 
both because it most accurately reflects the nature of the 
veteran's symptoms and because it provides for a schedular 
evaluation in excess of the currently assigned 40 percent.

Although VA findings on examination in December 1999, as well 
as prior VA findings, were reported to show mild degenerative 
arthritis, with no muscle spasm or neurological defeat, a 
private MRI in December 1999 was noted to show degenerative 
disc disease and a herniated disc at L4-5, as well as wear-
and-tear changes throughout the spine, providing an 
anatomical basis for the veteran's back pain.  According to 
orthopedic examinations in December 1999 and July 2000 by Dr. 
D.L.N., the veteran's treating physician, the veteran had 
some atrophy and dysesthesia of the left calf, spasm of 
paraspinal muscles, positive straight leg raising on the 
left, and reduced range of back motion, with flexion only 
half of normal and extension only a third of normal.  Dr. 
D.L.N. concluded that the findings were consistent with 
persistent and reoccurring symptoms of sciatic neuropathy. 

Overall, the evidence reflects that the veteran's 
symptomatology most nearly comports to the criteria for a 60 
percent evaluation under Diagnostic Code 5293. That is, there 
has been demonstrated, during the most recent neurological 
examination and elsewhere in the medical record, "persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief".  Accordingly, a 60 
percent evaluation is granted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  This is the maximum evaluation 
available under Diagnostic Code 5293.


DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, a VA General Counsel opinion held that 
Diagnostic Code 5293, used for the evaluation of 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

However, since a 60 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5293, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Esteban considerations

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In an April 2001 informal brief, the veteran's representative 
suggested that Esteban be considered in rating the veteran's 
disability.  In particular, it was suggested that an 
additional 10 percent rating be assigned for degenerative 
changes of the lumbosacral spine under Diagnostic Code 5003.

After having considered the matter, the Board believes that 
an additional 10 percent rating is warranted, not however 
under Diagnostic Code 5003 but under Diagnostic Code 5285.  
There is no specific evidence that the veteran has arthritis 
of the lumbar spine as part of his service-connected 
disability.  On the other hand, the medical evidence showed a 
deformity at L4 in October 1984, shortly after he left 
service.  X-rays in December 1991 and in November 1997 
revealed an irregularity at L4, possibly due to an old chip 
fracture.  There thus appears to be continuous evidence of a 
deformity of the vertebral body of L4 due to a fracture.  An 
additional 10 percent is accordingly warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

The Board observes that the medical evidence does not 
indicate that symptomatology consistent with a higher rating 
under Diagnostic Code 5285 is present, and the veteran 
himself does not appear to so contend.  Accordingly, the 
10 percent rating under Diagnostic Code 5285 will be added to 
the 60 percent assigned under Diagnostic Code 5293.

Should the veteran desire to seek service connection for 
arthritis of the lumbar spine on either a direct or a 
secondary basis, he is of course free to do so.  That issue 
is not currently before the Board and will not be addressed.  
The Board intimates no opinion as to any ultimate outcome 
warranted as to that issue.  

Consideration has also been given by the Board to the 
decision of the Court in Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under the Bierman rule, the provisions of Diagnostic 
Code 5293 do not expressly prohibit a separate neurological 
rating from being assigned in situations in which such a 
rating is warranted.  In Bierman, it was noted that 
manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
Diagnostic Code different from DC 5293 without violating the 
VA anti-pyramiding regulation, 38 C.F.R. § 4.14 (2000).

However, unlike the situation in Bierman, in which the Court 
remanded for consideration of separate ratings pursuant to 
Diagnostic Code 5293 and for paralysis of the peroneal nerve, 
there is no separate disability such as foot drop in this 
case.  The veteran's neurologic complaints associated with 
his service-connected back disability are precisely those 
described in Diagnostic Code 5293.  The currently assigned 60 
percent evaluation under Diagnostic Code 5293 includes the 
veteran's claimed lower extremity neurological complaints, 
including numbness and dysesthesia.  To provide a separate 
evaluation such complaints would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, a 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of limitation of motion under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14.  The Board thus disagrees with the RO's rating 
on the veteran's disability under Diagnostic Codes 5292-5293.

In summary, the Board believes that a 70 percent rating is 
warranted under Diagnostic Codes 5285-5293, for reasons 
explained above. 

2.  Entitlement to a total rating.

Pertinent law and regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.    

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Analysis

In this case, the veteran has only one service-connected 
disability, his low back disability, which has been discussed 
in detail above and which now has been rated by the Board as 
70 percent disabling.  Therefore, the Board finds that the 
veteran does meet the percentage rating standards for 
individual unemployability benefits under 38 C.F.R. § 
4.16(a).  Thus, a total disability rating is warranted if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected low back 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is contended that the veteran is unemployable due to his 
service-connected back disability.  However, the medical 
evidence on file does not support this contention.  While the 
evidence summarized above does not indicate that the veteran 
not perform manual labor, the record does not contain any 
indication that the veteran is precluded from performing 
activities required by sedentary employment.

Although the veteran has not been employed since 1986 or 
1987, lack of employment is not conclusive evidence of 
unemployability.  Rather, the focus must be on the veteran's 
ability to perform tasks associated with employment.  The 
veteran last worked as a station agent for an airline and has 
graduated from high school.  While the veteran has 
significant functional disability, as recognized by the high 
rating currently in effect for his low back disability, this 
service-connected disability does not appear to be totally 
disabling.  When examined by VA in December 1999, it was 
noted that the veteran used a cane to walk but was also able 
to walk without the cane.  Spine alignment was normal and 
muscle tone was good.    Despite the veteran's low back pain, 
the VA examiner in December 1999 concluded that the veteran 
was employable.  The Board places great weight on this 
specific medical opinion as to the veteran's employability.

Further, it was noted by Dr. D.L.N. in December 1999 that the 
veteran was able to drive, although he had back problems when 
driving long distances, and that he was attempting to 
rehabilitate himself and seek some self-employment.  Dr. 
D.L.N. said that the veteran had difficulty doing household 
chores that involved bending but that he was doing daily 
stretching and exercises.  While Dr. D.L.N. noted that the 
veteran's condition had worsened since last examined in 1990, 
he did not say that the veteran was unemployable due to his 
service-connected low back disability.  

Based on the description of the impairment due to the 
service-connected disorder as contained in the medical 
reports, the Board finds that the veteran's service-connected 
disability does not render him unemployable for sedentary 
employment.  
Moreover, the record does not reflect any unusual 
circumstances that place the veteran in a different position 
than other veterans with the same disability rating.  
As noted above, the 70 percent disability rating which is now 
assigned is reflective of significant interference with 
employability.

The Board is of course aware of the veteran's own self-
assessment with respect to his unemployability.  Although the 
Board is required to consider the veteran's testimony, it 
also may take into consideration such factors as self-
interest in assigning weight to such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify"].  In this case, the Board places 
greater weight of probative value on the medical evidence 
contained in the file, in particular the December 1999 
medical opinion which indicated that the veteran was not 
unemployable sue to his service-connected back disability.


Accordingly, because the evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected low back 
disability, the Board concludes that he is not entitled to a 
total rating for compensation based on unemployability.


ORDER

Entitlement to an evaluation of 70 percent for low back 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a total rating is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

